DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2019  has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Brittan (GB1421495) on December 3, 2014. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Rejoinder 
Claims 70-73, 75-77, 81-85, 87, 89, 92-93 and 97-102 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 88 directed to a species D and claim 94 directed to  the process of making an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because the process claim previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 3/7/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Reasons for Allowance

Claims 70-73, 75-77, 81-85, 87- 89, 92-94 and 97-102 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 70-73, 75-77, 81-85, 87- 89, 92-94 and 97-102  are allowed because the prior art of record Koss, Meijer in view of USDA, and Kim do not teach or suggest, singularly or in combination, at least the limitations of the base claim 70  that requires whipped food product which has a stable foam at 70 °F or higher having an overrun of 250-700% wherein the whipped food composition consists of 0.5 to 5% by weight of dietary fiber, 50 to 95% by weight of water¸ 0.25 to 3% by weight of Protein, 0.1 to 2% by weight of hydrocolloid , 0.25 to 4% by weight of starch and an emulsifier in conjunction with the limitations that the amount of all the ingredients listed above other than water ranges between 0.25 and 10% by weight of the whipped base composition further in conjunction with the limitation that the fat content of the whipped base is less than 1% by weight.

Koss and Meijer are directed to frozen confections where the whipped composition does not have stability and overrun as claimed at room temperature (see applicant’s remarks, page 7-10 of 9/23/2019). Kim is directed to oil based whipped products and low fat products of Kim include cyclodextrin and fatty acyl fat mimetic. As the instantly allowed claims are a closed group owing to transitional phrase “consisting of” both cyclodextrin and acyl compounds that stabilize the low fat foam in Kim are not part of the claimed invention. Dependent rejoined species claim 88 depends from base claim 70, and process claim 94 includes all the limitations of claim 70, hence they are also allowed for the same reasons as addressed above. Also see applicant’s remarks of 9/23/2019 pages 7-12 which are persuasive and address all the differences between the prior art and the inventive claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791